DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on January 6, 2021, claims 1-20 are hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 9 and 18.

As per claim 1: 
The prior arts or record Myers et el. (US 2007/0258296 A1) and Berzins (US 2018/0342287 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a third power signal having a voltage configured to switch between the high voltage and the low voltage; a latching circuit powered by the first power signal and the second power signal; and a selection circuit configured to select between, at least, a first data signal and a second data signal, and powered by the first power signal, the second power signal, and the third power signal.”  Consequently, claim 1 is allowed over the prior arts. 

As per claim 9:
The prior arts or record Myers et el. (US 2007/0258296 A1) and Berzins (US 2018/0342287 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a second stage of the apparatus, wherein the second stage is powered by a third power signal, and either the first power signal or the second power signal, and receives a second data signal as wherein the third power signal includes a scan enable signal; and wherein the apparatus is configured to output either the first data signal or the second data signal as the selected data signal based, at least in part, upon the scan enable signal.”  Consequently, claim 9 is allowed over the prior arts. 

As per claim 18:
The prior arts or record Myers et el. (US 2007/0258296 A1) and Berzins (US 2018/0342287 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “a selection circuit configured to select between a data signal and a scan-in signal, based upon a scan enable signal, and output a selected data signal; and a flip-flop circuit configured to latch the selected data signal; and wherein the selection circuit is configured to be, at least partially, coupled with the scan enable signal as a power rail.”  Consequently, claim 18 is allowed over the prior arts. 

The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-8, 10-17 and 19-20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 9 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.



Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Menezes (US 2018/0190343 A1) teaches an apparatus with a low power memory retention mode.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112